Title: From Thomas Jefferson to Thomas Hart Benton, 24 December 1821
From: Jefferson, Thomas
To: Benton, Thomas Hart


                        
                        Monto
Dec. 24. 21.
                    Th: J. returns his thanks to mr Benton of Missouri for the copy of the petition of the University of Virga he has been so kind as to send him. he recieves it as an augury  of approbtn of it’s  object a presumption  authorised by his enlightened  efforts in the affairs of his own state, whose entrance into  our fraternity of states has been welcomed more sincerely or warmly by no one than  byTh:J.